Citation Nr: 0942365	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-34 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 decision and notice of decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied the Veteran's claim for 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The Veteran filed a timely Notice of 
Disagreement (NOD) in August 2005 and, subsequently, in 
August 2006, the RO provided a Statement of the Case (SOC).  
In October 2006, the Veteran filed a timely substantive 
appeal to the Board.  In November 2008, the RO issued a 
Supplemental Statement of the Case (SSOC).  

The Veteran initially requested a hearing before the Board, 
seated at the RO, but subsequently withdrew that request in 
writing in November 2006.

The Board also notes that the Veteran submitted additional 
evidence to the Board after the RO's December 11, 2008 notice 
of the certification of the appeal to the Board.  The Veteran 
mailed this evidence, consisting of a letter from the 
Veteran, on February 28, 2009.  Because this evidence was 
submitted within the 90 days following the notification of 
certification, the Board may consider it without the need for 
a waiver or remand to the Agency of Original Jurisdiction.  
See 38 C.F.R. § 20.1304(a) (2009).  However, as explained 
below, there are several reasons why this appeal must be 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue of entitlement to a TDIU is ripe for 
adjudication upon the merits.  38 C.F.R. § 19.9 (2009).  

The Veteran contends that he is unable to work due to his 
service-connected disabilities and a currently nonservice-
connected bilateral hand disability.  He asserts that service 
connection is warranted for the latter disability.  The 
Veteran claims, in essence, that he has degenerative 
arthritis of the hands that is causally linked to his 
service-connected degenerative disc and joint disease of 
multiple joints (cervical spine, lumbar spine, and right 
knee).  Secondary service connection may be granted where 
disability is proximately due to or the result of already 
service- connected disability.  38 C.F.R. § 3.310.  
Compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to implement the holding in 
Allen for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by a service-
connected disability.  See 71 Fed. Reg. 52744 (Sep. 7, 2006).  
The amendment essentially codifies Allen and adds language 
that requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

In view of the foregoing, the Board finds that the Veteran 
has raised a claim for service connection for a bilateral 
hand disorder, including degenerative joint disease, to 
include as secondary to the Veteran's service-connected 
degenerative disc and joint disease of multiple joints 
(cervical spine, lumbar spine, and right knee).  Moreover, as 
there is potential for service connection for an additional 
disability, this matter is intertwined with the claim for a 
TDIU.  See generally Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  That is, 
the raised claim is inextricably intertwined with the TDIU 
claim on appeal because it could have a significant impact 
upon the other claim, which in turn could render any review 
of the decision on the other claim meaningless and a waste of 
appellate resources.  See Henderson v. West, 12 Vet. App. 11, 
20 (1998).

The Veteran is currently service connected for: degenerative 
disc disease of the lumbar spine, rated as 20 percent 
disabling; radiculopathy of the left lower extremity, 
associated with degenerative disc disease of the lumbar 
spine, rated as 20 percent disabling; degenerative joint 
disease of the right knee, associated with degenerative disc 
disease of the lumbar spine, rated as 10 percent disabling; 
degenerative disc disease of the cervical spine, rated as 10 
percent disabling; radiculopathy of the right lower 
extremity, associated with degenerative disc disease of the 
lumbar spine, rated as 10 percent disabling; fracture of the 
middle right middle finger, rated as noncompensable (0 
percent disabling); and a left knee strain, associated with 
degenerative disc disease of the lumbar spine, rated as 
noncompensable (0 percent disabling).  The combined 
evaluation for the Veteran's service-connected disorders is 
60 percent disabling.

A TDIU may be assigned where the scheduler rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  The 
Board notes that the Veteran does not meet these criteria.  
However, aside from the fact that there is potential for 
service connection for an additional disability (i.e., 
bilateral hand disorder), in exceptional circumstances, where 
the Veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

With respect to the additional development that is warranted, 
in addition to the raised, intertwined claim for service 
connection, the Board notes that, on an August 2007 release 
form, the Veteran stated that all of his treatment forms were 
with the VA in Cheyenne, Greeley, and/or Denver; and with 
"the Social Security in Greeley."  Below the words Social 
Security, the Veteran wrote "rated 100%."  The Board notes 
that this statement implies that the Veteran, at a minimum, 
applied for benefits based upon his disabilities from the 
Social Security Administration (SSA) and may, in fact, be in 
receipt of social security disability benefits based upon an 
inability to work.  The Veteran's claims file, however, 
currently does not contain any SSA administrative decision(s) 
or the underlying medical records SSA used in making its 
decision(s).  Moreover, it does not appear that the RO 
contacted the SSA in order to incorporate its records into 
the claims file.  Although the Veteran's statement regarding 
SSA is ambiguous, the Board notes that the VA has a duty to 
obtain SSA records when it has actual notice of such an 
application.   See Quartuccio v. Principi, 16 Vet. App. 183, 
187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Because the 
record does not disclose the nature of the Veteran's SSA 
claim, the Board cannot state that a reasonable possibility 
does not exist to indicate that obtaining these records would 
aid the Veteran in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002 & Supp. 2009).  While not 
controlling, such evidence could support the claim for a 
TDIU.  Murincsak, supra; Collier v. Derwinski, 1 Vet. App. 
413 (1991). Accordingly, the AMC/RO must contact the SSA and 
obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including any 
medical records in its possession.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2).

The Board also notes that the RO provided the Veteran with a 
May 2005 VA examination, in part, to have a clinician comment 
on the Veteran's employability status.  After a thorough 
examination and a review of the claims file, the examiner 
stated that, due to the Veteran's service-connected 
disorders, to include degenerative disc disease of the lumbar 
spine, his employment activities were "limited/restricted."  
The examiner found that the Veteran could sit for one to two 
hours with frequent changes in position; could walk 50 to 100 
yards at most; had difficulty climbing stairs; and could not 
lift more than 20 pounds.  As the Veteran previously worked 
as either a newspaper/magazine writer or publisher, the 
examiner opined that the Veteran could write or type and use 
tools with some difficulty, but stated that he had no 
impairment in his communication skills.  The clinician 
concluded that the Veteran could perform sedentary work with 
frequent position changes.  

As to the Veteran's bilateral hand disability, the Board 
finds that a summary of the relevant evidence would be 
helpful before commenting on the necessary development of 
that claim.  

Subsequent to the May 2005 VA examination noted above, in a 
September 2006 VA treatment record, the examiner diagnosed 
the Veteran as having possible carpal tunnel syndrome of his 
right hand and "definite peripheral neuropathy of unknown 
origin."  

In a February 2007 VA treatment record, an examiner noted 
obvious swelling and deformity of the Veteran's hands 
bilaterally with a thick scaly rash over the metatarsal 
joints, right greater than left.  The examiner also noted 
that the Veteran walked with an antalgic gait.  

In an additional February 2007 VA treatment record, the 
examiner diagnosed right hand carpal tunnel syndrome with 
negative EMG; and right thumb carpal metacarpal and 
interphalangeal joint osteoarthritis.  The examiner noted 
that a right carpal tunnel syndrome release procedure would 
be scheduled.  

In a March 2007 VA treatment record, the examiner noted 
performing a steroidal injection to relieve back pain.  

In an April 2007 VA treatment record, the examiner stated 
that the Veteran canceled the carpal tunnel surgery.

In a June 2008 VA treatment record, the Veteran reported that 
his back pain had not changed, but indicated that he was more 
active in the yard and around the house.  Amongst the 
pertinent diagnoses, the examiner stated that the Veteran had 
low back pain and bilateral hand pain.  

Reviewing some pertinent statements made by the Veteran, in 
an October 2006 statement, the Veteran reported that he had 
"very little effective use" of his hands due to pain.  He 
stated that he could no longer type due to this pain.  He 
alleged that the examiners misdiagnosed his hand disorder as 
carpal tunnel syndrome.  Instead, he contended, in essence, 
that his bilateral hand disorder was caused by or was part of 
his service-connected degenerative joint disease of multiple 
joints.  He stated that all his physicians had told him that 
this was the case.  The Board parenthetically notes at this 
stage that the connection between a layman's account of what 
a physician purportedly said, when filtered through a 
"layman's sensibilities," is attenuated and inherently 
unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995).

In an additional October 2006 statement, the Veteran's wife 
stated that the Veteran had developed degenerative joint 
disease in his hands, causing pain and shaking.  She 
indicated that he could no longer use a keyboard or write 
anything legible by hand.  

In an August 2007 statement, the Veteran claimed that his 
degenerative joint disease was progressive and had "moved 
into" his hands and other joints throughout his body.  He 
stated that he currently required a cane, walker, and 
wheelchair to move from place to place.  

In a February 2009 statement, the Veteran stated that a 
physician's assistant misdiagnosed him with carpal tunnel 
syndrome.  He claimed that the surgery, scheduled for April 
2007, was unnecessary.  As such, he canceled it.

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's service-connected disability 
or disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
See Friscia v. Brown, 7 Vet. App. 294 (1995).  After 
adjudication of the raised, intertwined claim, the AMC/RO 
should schedule the Veteran for a VA examination in which an 
examiner addresses the question of industrial impairment, to 
include an opinion as to whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment consistent with his education and 
employment history.  The Board also finds that a social and 
industrial survey is warranted to address the same question.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  At a minimum, 
the AMC/RO must send a notice letter in 
connection with the Veteran's raised, 
intertwined claim for service connection 
for a bilateral hand disorder, to include 
as secondary to his service-connected 
degenerative disc and joint disease of the 
cervical spine, lumbar spine, and right 
knee.  The letter should (1) inform him of 
the information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; and 
(3) inform him about the information and 
evidence he is expected to provide.  See 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. 3.303, 3.307, 3.309, 
3.310).  The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The AMC/RO must also specifically notify 
the veteran and his representative of 38 
C.F.R. § 3.310 and an amendment to that 
regulation, effective October 10, 2006, 
for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice- connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (Sep. 7, 2006).  The amendment 
essentially codifies Allen and adds 
language indicating that a baseline level 
of severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

2.  Copies of any outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for his service-connected and 
nonservice-connect disabilities should be 
obtained and made part of the claims file.

3.  The AMC/RO must contact SSA and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA relied 
upon in making its decision(s).

4.  The AMC/RO should adjudicate the 
raised, intertwined claim for service 
connection for a bilateral hand disorder, 
to include as secondary to the Veteran's 
service-connected degenerative disc and 
joint disease of the cervical spine, 
lumbar spine and right knee.  If the claim 
is not granted, the Veteran should be 
provided an opportunity to appeal.      

5.  The AMC/RO should schedule the Veteran 
for a VA social and industrial survey in 
order to elicit and set forth pertinent 
facts regarding the appellant's education 
and employment history.  With regard to 
his employability, the appellant should be 
asked to provide the names and addresses 
of businesses where he has worked and/or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it contains 
important historical data.  

Following the social and industrial 
examination, the social worker must 
address the following question:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
service-connected degenerative disc 
disease of the lumbar spine, 
radiculopathy of the left lower 
extremity, degenerative joint 
disease of the right knee, 
degenerative disc disease of the 
cervical spine, radiculopathy of the 
right lower extremity,  fracture of 
the middle right middle finger, a 
left knee strain, and a bilateral 
hand disability if service 
connection is granted for the latter 
disorder preclude all forms of 
substantially gainful (more than 
marginal) employment consistent with 
his education and employment 
background and without regard to age 
or nonservice-connected 
disabilities?

The social worker is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim of 
unemloyability, whereas "less likely" 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so indicate.

6.  The Veteran should be afforded a VA 
examination with opinion to determine 
whether he is unemployable solely due to 
his service-connected disabilities.  The 
examiner should be requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the Veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities alone are 
of such severity to result in 
unemployability.

Following the review of the claims file 
and physical examination, the clinician 
must address the following question:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
service-connected degenerative disc 
disease of the lumbar spine, 
radiculopathy of the left lower 
extremity, degenerative joint 
disease of the right knee, 
degenerative disc disease of the 
cervical spine, radiculopathy of the 
right lower extremity,  fracture of 
the middle right middle finger, a 
left knee strain, and a bilateral 
hand disability if service 
connection is granted for the latter 
disorder preclude all forms of 
substantially gainful (more than 
marginal) employment consistent with 
his education and employment 
background and without regard to age 
or nonservice-connected 
disabilities?

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the claim of unemloyability, 
whereas "less likely" weighs against the 
claim.

The examiner should explain the rationale 
for any opinion given regarding the effect 
of the Veteran's service-connected 
conditions on his ability to obtain or 
maintain employment, to include discussion 
of obstacles and challenges he might face, 
and his capability for performing 
sedentary employment in light of his past 
employment.  The examiner should note that 
consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.  The 
question is whether the Veteran is capable 
of performing the physical and mental acts 
required by employment, not whether the 
Veteran can find employment.

7.  When the development requested has 
been completed, the RO must readjudicate 
the claim for a TDIU.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


